Citation Nr: 0708843	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  98-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of macular scarring of the right eye, 
currently evaluated as 30 percent disabling, including 
entitlement to a rating higher than 10 percent prior to 
February 1, 2000.  

2.  Entitlement to an increased rating for the service-
connected residuals of a bilateral herniorrhaphy, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and A.F.




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied ratings higher than 10 percent 
for the service-connected residuals of macular scarring of 
the right eye, and for the service-connected residuals of a 
bilateral herniorrhaphy.  In December 2004, the rating for 
the veteran's service-connected right eye disability was 
increased to 30 percent, effective from February 1, 2000.  As 
the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran asserts that a rating in excess of 10 
percent is warranted as of the date of his initial claim.  

During the pendency of the appeal, the veteran relocated to 
Las Vegas, Nevada, and the claims file was permanently 
transferred to the RO in Reno, Nevada.  

In January 1998 and August 2001, the veteran testified at a 
personal hearing before a Decision Review Officer at the RO.  
Transcripts of the veteran's testimony are associated with 
the claims file.  

In September 2002, the veteran testified at a personal 
hearing at the RO, via video conference, before a Veterans 
Law Judge sitting at the Board.  A transcript of this 
testimony is associated with the claims file.  

In June 2003, the case was remanded to the RO for additional 
development and adjudicative action.  The case was 
subsequently returned to the Board for further appellate 
review; however, before a final decision was reached on the 
merits of the veteran's claims, the Veterans Law Judge who 
heard the veteran's testimony in September 2002, retired from 
the Board.  As such, the veteran was afforded another 
opportunity to appear for a personal hearing before a 
different Veterans Law Judge; one who would ultimately decide 
the veteran's case.  The veteran elected to present testimony 
again, so the case was once again remanded back to the RO in 
June 2006 solely to schedule the veteran for another video 
conference.  That personal hearing via video conference, was 
held in November 2006, before the undersigned Acting Veterans 
Law Judge, sitting at the Board.  A transcript of this 
testimony is also associated with the claims file.  

In a Board decision dated January 2003, service connection 
for a left eye disability to include macular scarring, was 
denied.  The veteran subsequently requested reconsideration 
of that decision.  In a June 2006 decision, the Board, in 
denying the veteran's claim, found that the January 2003 
Board decision which denied entitlement to service connection 
for a chronic acquired left eye disorder, including a macular 
scar, was not clearly and unmistakably erroneous, and 
therefore the decision was not revised or reversed.  In a 
statement dated July 2006, the veteran requested that the RO 
reopen his claim of service connection for a left eye macular 
scar.  The Board does not currently have jurisdiction over 
this issue, and therefore refers to the RO the issue of 
whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a left 
eye disorder to include a macular scar.  

In a February 2004 rating decision, entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) was denied.  A Notice of 
Disagreement was received at the RO in February 2005.  The RO 
issued a Statement of the Case in September 2005.  In a 
statement with enclosed evidence, received at the RO in 
October 2005, the veteran indicated that he was submitting 
additional evidence "prior to filing my BVA 9" in support 
of his TDIU claim.  In a subsequent statement dated January 
2006, the veteran explained that the earlier statement from 
October 2005 was a "response to the VA on my TDIU" and he 
requested that the RO send him a Supplemental Statement of 
the Case (SSOC).  Pursuant to this request, regarding his 
TDIU claim, the RO subsequently issued an SSOC to the veteran 
in September 2006, along with a cover letter explaining that 
the veteran needed to timely file the enclosed VA Form 9 if 
he wished to continue with his appeal.  In November 2006, 
within 60 days of the issuance of the September 2006 SSOC, 
the RO received the veteran's VA Form 9.  In light of the of 
the timing of these events, particularly the RO's issuance of 
the SSOC and the veteran's timely response thereto, the Board 
finds that the veteran's substantive appeal as to the issue 
of entitlement to a TDIU was timely filed, and the issue is 
therefore in appellate status and before the Board at this 
time.  

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

The issues of entitlement to an increased rating for the 
service-connected status post bilateral herniorrhaphy and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 1, 2000, the competent evidence of 
record revealed impairment of central visual acuity of no 
worse than 20/100 in the right eye and 20/70 in the left eye; 
blindness of either eye was never demonstrated.

2.  Since February 1, 2000, the competent evidence of record 
has revealed blindness in the right eye, having light 
perception only with decreased central visual acuity in the 
left eye; however, the weight of the medical evidence has not 
demonstrated visual acuity in the non-service-connected left 
eye to be equivalent to blindness with light perception only.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected disability of the 
right eye were not met prior to February 1, 2000.  38 
U.S.C.A. §§ 1151, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 
4.14, 4.79, 4.84a, Diagnostic Codes 6081, 6079 (2006).  

2.  Since February 1, 2000, the criteria for a rating in 
excess of 30 percent for the veteran's service-connected 
right eye disability have not been met.  38 U.S.C.A. §§ 1151, 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.14, 4.79, 
4.84a, Diagnostic Codes 6013, 6077 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In a July 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims for increase, 
and the effect of this duty upon his claims.  In addition, 
the veteran was advised, by virtue of a detailed November 
1997 statement of the case (SOC) and January 2001, July 2002, 
and December 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore find that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that other duty to assist documents, including other SSOCs 
issued during the pendency of this appeal, contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2006).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
increase is denied, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.

II.  Increased Ratings

The veteran seeks higher ratings for the service-connected 
residuals of macular scarring of the right eye, currently 
rated as 30 percent disabling since February 1, 2000, and 
rated as 10 percent disabling prior to February 1, 2000.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, in this case, the Board points out 
that the period for consideration dates back to 1996, and 
different ratings have been assigned for different periods of 
time since the veteran filed his claim for increase.  Thus, 
the entire period from 1996 to the present is to be 
considered to ensure that consideration is given to the 
possibility of a change in the staged ratings; that is, the 
Board must consider whether separate ratings for separate 
periods of time should be assigned, based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

For VA compensation purposes, loss of use or blindness of one 
eye, having only light perception, will be held to exist when 
there is inability to recognize test letters at one foot and 
when further examination of the eyes reveals that perception 
of objects, hand movements, or counting fingers cannot be 
accomplished at distances less than three feet.  See 38 
C.F.R. §§ 3.350(a)(4), 4.79.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  38 C.F.R. § 4.75.  Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  Snellen's test type or its equivalent will be 
used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of 
impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 to 6079.  The percentage evaluation is found from 
38 C.F.R. § 4.84a, Table V, by intersecting the horizontal 
row appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  See 38 C.F.R. § 4.83a.  

Importantly, the Board notes that the provisions for rating 
vision loss under 38 C.F.R. § 4.84a do not expressly 
distinguish between a service-connected disability in one eye 
and a nonservice connected disability in the other eye.  The 
Court of Appeals for Veterans Claims has noted this 
discrepancy.  See Bagwell v. Brown, 9 Vet. App. 337, 339-40 
(1996); Villano v. Brown, 10 Vet. App. 248, 250-51 (1997).  
The Board notes that any interpretation of 38 C.F.R. § 4.84a 
must begin with the premise that VA is only authorized to 
award compensation for service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Absent a specific 
authorizing statute, such as 38 U.S.C.A. § 1160(a)(1) (West 
2002) (blindness in a non-service eye may be considered in 
combination with service connected blindness in the other eye 
for compensation purposes), VA has no authority to award 
disability compensation (other than pension and 38 U.S.C.A. § 
1151 benefits) for non-service connected disability.  See 
Boyer v. West, 12 Vet. App. 142, 144-5 (1999) (VA may not 
provide compensation for non-service connected disability 
unless specifically authorized by statute).

VA's General Counsel has voiced opinion as to the proper 
interpretation of 38 C.F.R. § 4.84a. In VAOPGCPREC 32-97 
(Aug. 29, 1997), the General Counsel was faced with the 
question as to whether the hearing loss provisions of 38 
C.F.R. § 4.85(b) required the non-service connected hearing 
loss disability to be considered normal for purposes of 
computing the service connected rating.  Similar to 38 C.F.R. 
§ 4.84a, the provisions for rating hearing loss under 38 
C.F.R. § 4.85 do not expressly distinguish between a service 
connected disability in one ear and a nonservice connected 
disability in the other ear.  The General Counsel concluded 
that a general rule existed that only service connected 
disability can be considered in awarding compensation.  The 
Boyer Court accepted the General Counsel's interpretation of 
38 C.F.R. § 4.85(b) as "reasonable."  Boyer, 12 Vet. App. at 
144.  The Boyer Court further stated that "even if the Court 
were to assume that the Secretary intended to compensate for 
non service-connected hearing loss beyond that provided in 
section 1160, in the absence of a statutory provision 
authorizing such compensation and given the limitations 
imposed by sections 1110 and 1131 restricting compensation to 
service-connected conditions, such a regulation would be 
invalid as exceeding the scope of the statute."  Id.

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. § 
4.84a in this case.  In the absence of total blindness of the 
non-service connected left eye, the non-service-connected 
left eye must be considered to be normal (20/40 or better) 
for rating purposes.  See 38 U.S.C.A. § 1160(a)(1) (West 
2002); 38 C.F.R. §§ 3.383, 4.78, 4.79 (2006).

Furthermore, 38 C.F.R. § 4.78 states that in determining the 
effect of aggravation of visual disability, even though the 
visual impairment of only one eye is service connected, the 
vision of both eyes must be evaluated before and after 
suffering the aggravation, and subtract the former evaluation 
from the latter except when the bilateral vision amounts to 
total disability.  In the event of subsequent increase in the 
disability of either eye, due to intercurrent disease or 
injury not associated with the service, the condition of the 
eyes before suffering the subsequent increase will be taken 
as the basis of compensation subject to the provisions of 38 
C.F.R. § 3.383(a).  The Court, in Villano v. Brown, 10 Vet. 
App. 248, 250 (1997), indicated that the second sentence of 
38 C.F.R. § 4.78 would preclude VA from considering any 
increase in disability in the non-service- connected eye when 
computing the aggravation of a disability after the initial 
rating has been made.

Here, only the veteran's right eye disability is service-
connected.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice-connected eye 
will be considered to be normal (20/40 or better) unless 
there is blindness in the non-service-connected eye.  38 
U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic 
Code 6070 (2002); Villano v. Brown, supra.

In this case, the veteran's service medical records reflect 
that the veteran injured his right eye during service as a 
result of a welding accident.  The veteran reported that his 
vision blurred following the arc welding explosion.  In an 
August 1980 rating decision, service connection was granted 
for macular scar, right eye.  An initial 20 percent rating 
was assigned pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6077, effective from February 22, 1980.  The 20 percent 
rating was confirmed and continued in a January 1988 rating 
decision.  In an October 1991 rating decision, the 20 percent 
rating was reduced to 10 percent under 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  The 10 percent rating was confirmed 
and continued in an April 1992 rating decision.  In October 
1996, the veteran requested an increased rating for the 
service-connected macular scar right eye.  The veteran's 
claim for increase was denied by the RO in a September 1997 
rating decision.  The current appeal arose from that rating 
decision, which rated the veteran's service-connected right 
eye disorder by analogy under 38 C.F.R. § 4.84a, Diagnostic 
Codes 6079-6081.  A unilateral, pathological scotoma that is 
large or centrally located, warrants a minimum of 10 percent 
under Diagnostic Code 6081.  A note under that code instructs 
to rate on loss of central visual acuity or impairment of 
field vision, not to be combined with any other rating for 
visual impairment.  38 C.F.R. § 4.84a, Diagnostic Code 6081.  
Applying the criteria for ratings pursuant to central visual 
acuity impairment to the veteran's vision loss under 
Diagnostic Codes 6061 to 6079 did not result in the 
assignment of a rating in excess of 10 percent at that time.  

During the course of the appeal, the 10 percent rating was 
increased to 30 percent, effective from February 1, 2000, the 
date on which it is first shown that the veteran's vision 
deteriorated to the point which would warrant an increase.  

The veteran's central visual acuity impairment has been 
recorded on numerous VA examination reports and private 
treatment records during the course of this appeal, as 
summarized hereinbelow.  

At VA examination in March 1997, the veteran's best corrected 
vision was 20/40 minus 2 in the right eye and 20/20 in the 
left eye.  Intraocular pressures were 14 in the right eye and 
15 in the left eye.  Slit lamp examination was normal.  
Ophthalmoscopic examination of the right eye revealed 
irregular pattern to macula with evidence of foveal hole.  
The left eye was completely normal.  The impression was solar 
burn of the right fovea with hole formation.  

A December 1997 handwritten VA treatment record noted a 
diagnosis of macular hole with full thickness, right eye, and 
lamellar in the left eye.

At his personal hearing before a Hearing Officer at the RO in 
January 1998, the veteran testified that his vision had been 
deteriorating ever since the welding accident in service.  
The veteran also testified that he experienced bursts of 
light and floaters in conjunction with the eye disability.

A July 1998 VA examination noted best corrected vision in the 
right eye of 20/100 and best corrected vision in the left eye 
of 20/70.  Amsler grid examination of the right eye showed 
distortion, while the left eye was within normal limits.  
Confrontation fields were grossly intact.  Color plates in 
the right eye were 2 out of 8; and 8 out of 8 in the left 
eye.  Slit lamp examination was unremarkable bilaterally.  
Intraocular pressure was 18 mmHg in both eyes.  Vitreoretinal 
examination of the right eye and examination of the posterior 
pole with a +90 diopter lens showed that disc margins were 
sharp.  Cup-to-disc ratio was 0.2.  Vessels showed mild 
arteriosclerotic changes.  Examination of the macula with a 
fundus contact lens showed an irregular foveal reflex and a 
possible macular hole.  Peripheral retina was attached 360 
degrees.  Vitreoretinal examination of the left eye was 
unremarkable.  The impression was rule out macular hole right 
eye versus macular burn secondary to arc welding injury.  

A handwritten VA treatment record from February 1, 2000 
indicates that the veteran had only shadows and yellow 
streaks out of his right eye.  A full thickness macular hole 
was reported in the right eye, partial, or lamellar, hole in 
the left eye.  The diagnosis was legal blindness secondary to 
macular hole right eye.  

In sum, the record reflects that, prior to February 1, 2000, 
the veteran's corrected central visual acuity in the service-
connected right eye was no worse than 20/100, and the 
corrected central visual acuity in the non-service-connected 
left eye was no worse than 20/70.  As noted above, where only 
one eye is service connected and the veteran is not blind in 
both eyes, the other eye is considered normal for rating 
purposes.  See 38 C.F.R. § 3.383(a)(1).  Thus, under the 
rating schedule, where the corrected central visual acuity in 
the service-connected right eye is 20/100 and the veteran 
does not have blindness in the non-service-connected other 
eye, the visual acuity in the non-service-connected, left 
eye, is considered normal, or 20/40.  When the two visual 
acuities of 20/100 and 20/40 are applied to Table V under 
38 C.F.R. § 4.84a, a 10 percent rating is in order under 38 
C.F.R. § 4.84a, Diagnostic Code 6079.  In order to assign a 
rating in excess of 10 percent for the period prior to 
February 1, 2000, the evidence must show that the visual 
acuity of the right eye during that period was 20/200 or 
worse, or that there was blindness in both eyes.  If central 
visual acuity is 20/200 or 15/200 in the service-connected 
eye, and 20/40 in the other, a 20 percent rating is warranted 
under Diagnostic Code 6077.  Under the same diagnostic code, 
a 30 percent rating is warranted if central visual acuity is 
10/200 in the service-connected eye, and 20/40 in the other.  
Under Diagnostic Code 6074, a 30 percent rating is warranted 
if central visual acuity is 5/200 in the service-connected 
eye and 20/40 in the other, while a 30 percent rating is 
warranted under Diagnostic Code 6070 when there is blindness 
in the service-connected eye, having only light perception, 
and central visual acuity is 20/40 in the other eye.  In the 
latter circumstance there is also entitlement to special 
monthly compensation.  38 C.F.R. § 4.84a, Table V.  

In light of the foregoing, the Board concludes that the 
veteran is not entitled to a rating in excess of 10 percent 
prior to February 1, 2000 for the service-connected residuals 
of macular scarring of the right eye.  In so concluding, the 
Board first notes that the veteran's central visual acuity of 
the left eye must be considered normal, or 20/40, because the 
left eye is not service connected, and blindness in both eyes 
has not been demonstrated at any time prior to February 1, 
2000.  As the veteran's right eye visual acuity was not shown 
to be worse than 10/200 during the period prior to February 
1, 2000, a rating in excess of 10 percent is not for 
application based on Table V at 38 C.F.R. § 4.84a.  While the 
veteran asserts that his vision deteriorated prior to 
February 1, 2000, to a degree such that a rating in excess of 
10 percent would be assignable, the record does not reflect 
such a deterioration until February 1, 2000.  There is no 
evidence of record, other than the appellant's contentions, 
that his central visual acuity in the service-connected right 
eye deteriorated to the point at which a rating in excess of 
10 percent would be assignable given that the vision in the 
non-service-connected left eye is considered normal during 
that time period.  As the appellant is not a medical expert, 
he is not competent to express an authoritative opinion on 
this issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Turning now to the period beginning on February 1, 2000, as 
noted above, a handwritten VA treatment record from February 
1, 2000 indicates that the veteran had only shadows and 
yellow streaks out of his right eye.  A full thickness 
macular hole was reported in the right eye, partial, or 
lamellar, hole in the left eye.  The diagnosis was legal 
blindness secondary to macular hole right eye.  

A November 2000 VA examination report notes the veteran's 
complaints of his vision getting much worse since February 
2000, with trouble in both eyes.  Uncorrected vision in the 
right eye was at near less than 20/400 at far hand motion.  
Left eye, uncorrected vision at near was at 20/400 far count 
fingers at two feet.  Extraocular motilities were full.  
Pupils showed no afferent pupil defect.  Manifest refraction 
was +0.50, -0.50, axis 180 with hand motion visual acuity.  
Left eye manifest refraction was -0.25, -0.50, axis 10 count 
fingers at two feet being the visual acuity.  Intraocular 
pressure was 18 mm in the right eye and 17 mm in the left 
eye.  Slit lamp examination showed lids and lashes clear, 
conjunctiva clear, cornea clear, anterior chamber deep and 
quiet, and lens clear, all bilaterally.  Dilated fundus 
examination showed a cup-to-disc ratio of 0.35 in both eyes, 
with no optic nerve head; however, pallor was noted.  Macula 
in the right eye showed a small full thickness hole, and a 
possible small partial thickness hole in the left eye.  
Peripheral retina was clear and flat, bilaterally.  The 
diagnosis was mixed astigmatism and presbyopia as well as 
small full thickness macular hole in the right eye, and a 
possible partial thickness macular hole in the left eye.  

Importantly, the examiner explained that the veteran's visual 
acuity at the current examination was not consistent with the 
appearance of the macula.  The appearance of the macula was 
identical in retinal photography to that taken in February 
2000, consistent visual acuity of 20/100 - in 1994 and 1997, 
and 20/300 in February 2000; which the examiner felt were 
probably much more accurate than the results from the current 
examination.  The examiner explained that the visual fields 
completed at the examination showed visual field constriction 
in both eyes which in no way correlated with the ocular 
health examination.  The examiner further explained that 
macular hole patients with no other pathology should not show 
such constriction.  The examiner opined that the visual 
acuities of both eyes on current examination were 
inconsistent with the ocular health of the veteran.  Given 
the visual acuities and visual fields demonstrated during 
current examination, the examiner would expect the veteran to 
have great difficulty even maneuvering around the medical 
offices; however, that was not demonstrated.  The veteran was 
not assisted by anyone to the examination.  The examiner 
concluded that the appearance of the left macula was in no 
way indicative to count fingers visual acuity at two feet.  
Even with macular holes in both eyes, visual acuity would be 
estimated at 20/300 to 20/400 at very worst in each eye.  The 
examiner noted once again that the findings of the current 
examination were not consistent with the appearance of the 
health of the veteran's eyes.  

A handwritten VA treatment record dated two days after the 
November 2000 examination again noted the discrepancy between 
the veteran's objective findings and his visual acuity 
scores.  Specifically, the doctor noted that the veteran's 
visual acuities were "highly questionable."  The veteran 
claimed he was severely disabled visually; however, 
observation indicated that the veteran was able to ambulate 
very easily without assistance, was able to fixate on 
objects/faces at greater than 20 feet, and could negotiate 
obstacles in his path with no difficulty.  The examiner 
reviewed the retinal photos taken on February 1, 2000, and 
November 18, 2000 and there was no pathology that would 
account for the veteran's level of visual deficit.  The 
examiner concluded that the veteran's claim of severe visual 
disability, or blindness, was very suspicious.  

A March 2003 VA examination report noted an uncorrected 
visual acuity in the right eye of near 20/200, far 20/400.  
Right eye corrected was 20/200 near, and 20/400 far.  Left 
eye uncorrected was near 20/200, far 20/300.  Left eye 
corrected was 20/200 near and 20/300 far.  On unilateral 
cover test, distance was ortho, and near was ortho.  Versions 
were full, both eyes.  There was no diplopia elicited.  Right 
eye pupil was 3.0 mm, left eye pupil was 3.0 mm; they were 
round, reacted normally to light, and there was no afferent 
pupilary defect.  A fluorescein angiogram and 
electroretinogram (ERG) were unremarkable for both eyes.  A 
VER (visual evoked response) was abnormal, with regard to 
both flash and pattern.  Lacrimal lake was normal in both 
eyes.  Lids and lashes were normal, bilaterally.  Conjunctiva 
was normal, both eyes.  Cornea was clear, anterior chamber 
was clear and deep, iris was normal, and lens showed a trace 
cortical change, all bilaterally.  Vitreous was clear in both 
eyes.  Macula in the right eye showed a full-thickness 
macular hole with irregular mottling surrounding.  Left eye 
showed a small macular hole visible only with the highest 
magnification.  Cup-to-disc ratio was 0.35 in the right eye 
and 0.40 in the left eye; the margin was distinct in both 
eyes.  Lamina was not visible.  Peripheral retina was normal 
and attached, both eyes.  The assessment was (refractive) 
hyperopia, astigmatism, and presbyopia.  Mild cataracts in 
both eyes was also noted, and there was no diabetic 
retinopathy.  Finally, the examiner noted welder's 
maculopathy of the right eye.  The examiner noted contracted 
visual fields of both eyes.  There was an abnormal VER study, 
which was consistent with lesions of the optic nerves or 
optic pathways.  The examiner recommended a complete 
neurological brain evaluation to provide a total assessment 
of the visual acuity loss.  The examiner also indicated that 
the veteran was legally blind in both eyes, based on the 
following:  visual acuity of the service-connected eye of 
10/200 (20/400) and the other eye of 20/300 (the closes 
acuity noted was 15/200), equivalent to Diagnostic Code 6075.  

A May 2003 VA neurology examination report noted an 
impression of bilateral optic neuropathy.  

A February 2006 VA eye clinic visit report noted uncorrected 
visual acuity of 20/200 in the right eye and 20/200 in the 
left eye.  Legal blindness status in both eyes was noted.  

In sum, the veteran's vision in both the service-connected 
right eye, as well as the non-service-connected left eye has 
deteriorated to the point of "legal blindness."  The record 
reflects that, since February 2000, the veteran central 
visual acuity of the right eye has ranged between 20/200-
20/400, and the left eye has ranged between 20/300 to 20/400.  
VA outpatient treatment records and examination reports have 
not indicated that the veteran's vision is limited to "light 
perception only."  The Board is mindful that a November 2000 
VA examination report documented that testing revealed visual 
acuity in the left eye limited to counting fingers at two 
feet, which meets the definition of blindness with light 
perception only for VA purposes.  Nevertheless, the November 
2000 examiner made it quite clear that he was not satisfied 
with the results of that examination and that they were not 
consistent with the appearance of the eyes.  The examiner 
explained that the veteran was able to ambulate about the 
office without any aid, and that this would not be possible 
if the veteran's visual acuity in the left eye was limited to 
a finger count at two feet.  Moreover, other VA examinations 
of record, dated after the November 2000 examination note 
visual acuity in the left eye to be less impaired, and more 
consistent with observation and the overall health of the 
eyes.  

The Board also points out that although VA and private 
examination reports indicate that the veteran is legally 
blind, the Board notes that "legally blind" for purposes of 
entitlement to VA compensation is equivalent to "light 
perception only," or an inability to recognize test letters 
at one foot and when further testing of the eye reveals that 
perception of objects, hand movements, or counting fingers 
cannot be accomplished at three feet.  In other words, the 
veteran may be legally blind, for purposes of driving 
restrictions based on basic vision tests for example, but 
that does not necessarily qualify as blindness for purposes 
of entitlement to an increased rating for the service-
connected eye disability.  See 38 C.F.R. § 3.350(a)(4).  
Thus, as the preponderance of the medical evidence does not 
demonstrate that the veteran's vision in the left eye is 
limited to light perception only, the left eye is deemed 
normal for rating purposes.  

Thus, under the rating schedule, where the corrected central 
visual acuity in the service-connected right eye is 20/400 
(10/200) and the veteran does not have blindness in the non-
service-connected other eye, the visual acuity in the non-
service-connected, left eye, is considered normal, or 20/40.  
When the two visual acuities of 20/400 (10/200) and 20/40 are 
applied to Table V under 38 C.F.R. § 4.84a, a 30 percent 
rating is in order under 38 C.F.R. § 4.84a, Diagnostic Code 
6077.  The Board points out that this 30 percent rating under 
Diagnostic Code 6077 is the same rating which would be 
warranted if the evidence showed only light perception in the 
right eye, with the left eye rated as normal.  The only way 
to warrant the assignment of a rating in excess of 30 percent 
for the service-connected right eye disability since February 
1, 2000, is if the evidence showed anatomical loss of the 
right eye, or if the evidence indicated blindness equivalent 
to "light perception only" in both eyes.  In these 
circumstances there is also entitlement to special monthly 
compensation.  38 C.F.R. § 4.84a, Table V.  

The preponderance of the evidence in this case does not show 
that the veteran's vision has been limited to light 
perception only, in the left eye, and the veteran's right eye 
disability is not equivalent to anatomical loss of one eye.  
As such, a rating in excess of 30 percent for the service-
connected residuals of macular scarring of the right eye is 
not for application.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent since February 
1, 2000 for the veteran's service-connected residuals of 
macular scarring of the right eye.  Additionally, and as 
noted hereinabove, the preponderance of the evidence is 
against a rating in excess of 10 percent prior to February 1, 
2000 for the service-connected residuals of macular scarring 
of the right eye.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2006).  



ORDER

Entitlement to a rating in excess of 10 percent prior to 
February 1, 2000 for the service-connected residuals of 
macular scarring of the right eye is denied.  

Entitlement to a rating in excess of 30 percent since 
February 1, 2000 for the service-connected residuals of 
macular scarring of the right eye is denied.  


REMAND

The veteran seeks a rating in excess of 10 percent for the 
service-connected status post bilateral herniorrhaphy.  The 
veteran's service-medical records and post-service medical 
records from 1991 reveal that the veteran underwent several 
hernia repairs.  Service connection was initially granted in 
1980.  The initial noncompensable rating was increased to 10 
percent pursuant to an October 1991 rating decision as a 
result of subsequent hernia repairs in June and July 1991.  
Since that time, the veteran has complained of severe pain in 
his lower abdomen and groin area with associated numbness in 
that region.  Additionally, the veteran has reported erectile 
dysfunction.  

In a September 1997 rating decision, the RO denied the 
veteran's claim for an increased rating because the evidence 
revealed no recurrence of hernias and no tenderness.  The RO 
indicated that the 10 percent rating was continued based on 
hypesthesia of the surgical scars analogous to painful 
scarring.  However, the rating decision reflects that the 
veteran's hernia residuals are rated pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7338, which governs inguinal hernia, 
and provides for the assignment of a 10 percent rating for 
postoperative recurrent inguinal hernia, readily reducible 
and well supported by truss or belt.  

At a personal hearing before a Hearing Officer at the RO in 
January 1998, the veteran testified that he received 
treatment at the pain management clinic in the form of 
"alcohol injections" to relieve the nerve entrapment.  

The record also reflects that the veteran suffered injury to 
his back in a post-service automobile accident.  According to 
a February 1998 VA examination report, the veteran has 
undergone extensive treatment for his back pain, including 
two lumbar laminectomies, spinal fusion and a bone graft.  
The veteran was thereafter treated for continued pain, 
weakness and lower extremity numbness with epidural steroid 
injections.  A private treatment record from April 1998 noted 
a diagnosis of, "Groin area altered sensation, most likely 
related to lumbar disk disease."  The examiner continued, 
"There does not appear to be any associated with previous 
herniorrhaphy as the area in question is too extensive to be 
occurring on this basis."

Despite the severity of the veteran's low back disability, 
the veteran continued to assert that the pain and numbness in 
his groin area was a residual of the service-connected 
hernias.  The veteran testified at a video-conference hearing 
in September 2002 that he developed entrapped nerves because 
of the hernias and he could feel nothing on the outside from 
his stomach to half way down his legs.  The veteran testified 
that he underwent multiple hernia operations and his doctors 
have advised him not to undergo any more surgery in this 
regard.  Despite the surgeries, the veteran continued to have 
pain and numbness in his groin area.  

A VA examination in March 2003 noted that the veteran did not 
appear to be suffering from any gastrointestinal disease, and 
a June 2003 examination repot noted no recurrent hernia or 
truss used.  

In a June 2003 remand, the Board noted that the 2003 VA 
examinations were inadequate for rating purposes and that 
another VA examination was necessary.  The remand 
instructions specifically requested that the examiner should 
advise as to the appropriate diagnostic code for rating the 
veteran's service-connected residuals of herniorrhaphy, 
presumably given the veteran's unusual symptomatology of 
residual numbness in the groin area and erectile dysfunction.  

A subsequent VA examination was conducted in October 2004, 
and once again, the examiner noted no current evidence of 
inguinal hernia, with no truss used.  Although the examiner 
noted that the veteran was bothered by residual numbness that 
persisted, as well as erectile dysfunction, as a result of 
numerous alcohol blocks, the examiner did not offer an 
opinion as to the appropriate diagnostic code under which to 
rate the veteran's unusual symptoms.  

Meanwhile, EMG studies were performed to determine what, if 
any, neurological component was associated with the veteran's 
non-service-connected low back disability.  Findings from a 
September 2005 EMG report noted an abnormality of mild 
chronic bilateral S1 radiculopathies and evidence of a 
superimposed mild sensory peripheral neuropathy in the feet.  
These findings are associated with the back disability, and 
no mention is made of prior alcohol blocks or nerve 
entrapment as a residual of recurrent hernia repairs.  

Thus, it remains unclear as to whether the veteran's groin 
pain, numbness and/or erectile dysfunction are manifestations 
of his service-connected residuals of bilateral 
herniorrhaphy, or whether they are manifestations of the 
veteran's non-service-connected back disability.  Likewise, 
no examiner has offered an opinion as to the appropriate 
rating for the service-connected residuals of herniorrhaphy, 
as requested in the June 2003 Board remand instructions.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.

It has been well-documented in numerous recent VA examination 
reports that the veteran does not currently have persistent 
hernia and that he does not use a truss or belt for support.  
What remains unclear, is whether the veteran's numbness in 
the groin area and erectile dysfunction are indeed residuals 
of the numerous hernia repairs or whether they are related to 
the veteran's non-service-connected low back disability.  
This question must be answered by a competent medical 
professional.  In considering this matter on appeal the Board 
is required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Board also points out that while the veteran has 
consistently complained of groin pain, numbness and erectile 
dysfunction which he believes are residuals of the multiple 
hernia repairs, the RO has never developed the veteran's 
claims for secondary service-connection and/or special 
monthly compensation.  Rather, the RO has continued to have 
the veteran examined for residuals of hernia repair and 
denied an increase rating in this regard.  The more recent VA 
examination reports have clearly indicated that the veteran 
does not have a current hernia; however, the RO has not 
adequately addressed the veteran's underlying complaints of 
numbness and erectile dysfunction, other than to assign a 10 
percent rating analogous to tender/painful scar.  Because the 
veteran has explained, at numerous VA examinations, and in 
testimony at September 2002 and November 2006 personal 
hearings via video-conference, that the main problems (or 
residuals) of his hernia repair deal with numbness in the 
groin area and erectile dysfunction, allegedly due to 
numerous alcohol blocks, the RO has a duty to either develop 
these claims on a secondary basis, and/or develop a claim for 
special monthly compensation as a result of the erectile 
dysfunction, particularly since at least two VA examiners 
have associated these symptoms/disabilities to the service-
connected hernia repair.  

Finally, the Board notes that the TDIU issue is inextricably 
intertwined with the above described increased rating issue.  
Thus, the veteran's TDIU claim must be deferred pending the 
outcome of his other claim.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  It also appears that development pertinent 
to the TDIU issue should be accomplished.  The determination 
of disability ratings for each service-connected disability 
is an integral part of the evaluation of a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate authority 
from the veteran, obtain and associate 
with the claims file all pertinent VA 
and/or private medical records, not 
previously secured, pertaining to 
treatment for pain and numbness in the 
groin area and/or erectile dysfunction.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's residuals of bilateral 
herniorrhaphy, including, but not limited 
to, any associated numbness, pain, and 
erectile dysfunction.  All indicated x-
rays and laboratory tests should be 
completed.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, must be made available to 
the examiner and reviewed in conjunction 
with the examination.  It is imperative 
that the examiner opine as to the likely 
etiology of the veteran's numbness and 
erectile dysfunction, given the existence 
of a non-service-connected low back 
disability, as well as the veteran's 
history of alcohol blocks received in 
conjunction with the groin pain.  The 
examiner should be provided with a copy 
of the criteria for rating inguinal 
hernias, and any other appropriate 
analogous ratings, given the veteran's 
symptoms.  The examiner should opine as 
to the most appropriate rating based on 
the examination findings.  Additionally, 
the examiner should opine as to the 
extent of additional disability, if any, 
caused by the numbness and erectile 
dysfunction, if it is determined that 
they are related to the service-connected 
bilateral herniorrhaphy.  

Additionally, the examiner should opine 
as to whether the veteran is unable to 
obtain and maintain substantially gainful 
employment due solely to his service-
connected disabilities, consistent with 
his level of education and in light of 
his occupational experience.  

3.  After completion of #1 and #2 above, 
readjudicate the veteran's claims for 
entitlement to an increased rating for 
the service-connected residuals of 
bilateral herniorrhaphy and entitlement 
to a TDIU.  In this regard, the RO/AMC 
should develop any secondary service 
connection claims or claims for 
aggravation, pursuant to 38 C.F.R. 
§ 3.310 and/or the case of Allen v. 
Brown, 7 Vet. App. 439 (1995), as well as 
address the possibility of entitlement to 
special monthly compensation.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


